COMMON STOCK RESCISSION AND EXCHANGE AGREEMENT

 

THIS COMMON STOCK RESCISSION AND EXCHANGE AGREEMENT ("Agreement"), executed the
31ST day of December, 2010, is by and between Grant Hartford Corporation, a
Montana Corporation, (hereinafter referred to as the "Company") and BJ Ambrose
an individual (hereinafter referred to as "BJ").

Grant Hartford Corporation is a Montana Corporation, whose office is at 2620
Connery Way, Missoula, MT 59808 (the "Company"), and BJ is an individual who
resides at 5596 E. Hinsdale Circle, Centennial, CO 80122.

WHEREAS, the Company desires to rescind its issuance of, and BJ desires to
return to the Company's Treasury, the no par value common stock issued to BJ
pursuant to a Resolution by the Board of Directors and that certain Employment
Agreement dated March 1, 2010 by and between the Company and BJ (the "Employment
Agreement"). Hereinafter these shares of common stock shall be referred to as
the "Rescission Shares" and were issued as follows:

a)

On January 5, 2010, the Company issued Seventy-Five Thousand (75,000) shares of
the Company's no par value common stock at $1.00 per share, pursuant to the
Employment Agreement terms.

b)

On March 6, 2010, pursuant to a Board of Directors Resolution and as a continued
inducement for BJ's services, BJ received an additional bonus of One Hundred
Thirty-Eight Thousand Eight Hundred (138,800) shares of the Company's no par
value common stock at $1.00 per share.

c)

On March 31, 2010, the Company issued Twenty-Five Thousand (25,000) shares of
the Company's no par value common stock at $1.00 per share, pursuant to the
Employment Agreement terms.

NOW THEREFORE, in consideration of the mutual covenants contained herein, the
parties agree to rescind the issuance of the Rescission Shares, return the same
to the Company's Treasury, and exchange those Rescission Shares for Common Stock
Warrants for the purchase of up to Four Hundred Seventy-Seven Thousand Six
Hundred (477,600) shares of the Company's no par value common stock at an
exercise price of One Dollar ($1.00) per share ("Warrants"). The Warrants shall
be exercisable for a period of five years from the date of this Agreement and
shall contain a cashless exercise provision.

Page 1

--------------------------------------------------------------------------------



IN WITNESS WHEREOF, the parties have executed this Agreement in Denver,
Colorado, on the date and year first above written.

BJ:

COMPANY:


BJ Ambrose
Vice President of Corporate Finance
and Marketing

Eric Sauve, President, CEO and CFO
Grant Hartford Corporation


By:     
This 31st day of December, 2010


By:     
This 31st day of December, 2010

Page 2